DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6-10 are presented for examination.
Claims 3-5 have been cancelled.
Claims 7-10 are newly added claims.
Claims 1-2, 6-8 are rejected.
Claims 9-10 are allowed.
                    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARTI et al. (US Pub. No.: 2015/0137998 A1: hereinafter “MARTI”).

          Consider claim 1:
                   MARTI teaches a notification device that notifies a driver of a host vehicle about information of an object around the host vehicle (See MARTI, e.g., “An audio processing system may selectively identify certain environmental sounds and playing back these sounds, or a representation of these sounds, in the vehicle's cabin. The audio processing system may filter the environmental sounds to identify a particular sound that matches an event such as a bouncing ball, squealing tires, footsteps, and the like…” of Abstract, ¶ [0013]-¶ [0014], ¶ [0017]-¶ [0018], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625), the notification device comprising an electronic control unit (e.g., “…The computing device 205 includes a processor 210….” of ¶ [0023], and Fig. 2 elements 205-220) configured to: detect a position of the object (See MARTI, e.g., “…the external environment can be recreated with respect to frequency, amplitude, location, and the like…distance or direction of the event relative to the vehicle…identify a 3D point or location of the event relative to the vehicle…” of ¶ [0034], ¶ [0045], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) and a relative condition of the object with respect to the host vehicle (e.g., “…the footsteps becomes increasingly louder (i.e., the amplitude of the detected sound increases), the audio processing system may determine that the sound event is approaching the vehicle 100…” of ¶ [0017], and Figs. 1 elements 100-120), based on a detection result of an external sensor (See MARTI, e.g., “…To identify sounds of interest or relevant sounds, at block 310, the audio processing module filters the detected audio to isolate and evaluate the various sounds. For example, the ambient sounds may include sounds resulting from weather conditions (e.g., rain), engine noise, a child playing near the car, animals, and the like…” of ¶ [0025]-¶ [0029], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); set a virtual sound source around the driver, based on the detected position of the object (See MARTI, e.g., “…At block 320, the audio processing system plays back the selected audio (e.g., processed audio of the actual event or predetermined sound) into the interior of the vehicle using the speakers…as an alert to the occupant…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); output a notification sound to the driver (See MARTI, e.g., “…providing an alert and/or a masking sound to a vehicle's occupant…” of ¶ [0055]-¶ [0060], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); output the notification sound such that the driver identifies that the notification sound (See MARTI, e.g., “…the system may provide an audio warning that there is a child playing ten feet away on the driver's side of the vehicle…providing the alert but use other speakers to create a privacy zone around a passenger using the masking sound…” of ¶ [0017]-¶ [0018], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) in response to the relative condition has come from a direction of the set virtual sound source, based on the set virtual sound source and the relative condition (See MARTI, e.g., “…At block 320, the audio processing system plays back the selected audio (e.g., processed audio of the actual event or predetermined sound) into the interior of the vehicle using the speakers shown in FIGS. 1 and 2 as an alert to the occupant…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625), determine whether or not the detected object has a potential for interfering (e.g., Fig. 1 elements 110-125, where child is running after the bouncing ball) with the host vehicle (See MARTI, e.g., “…transmit an amplified version of the bouncing ball sound 115 which alerts a vehicle's occupant to look out for a ball…provide a directional indicator of the sound and/or a distance from the vehicle 100 to the sound event…the system may provide an audio warning that there is a child playing ten feet away on the driver's side of the vehicle…” of Abstract, ¶ [0013]-¶ [0014], ¶ [0017]-¶ [0018], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); output the notification sound for the object that is determined to have the potential for interfering with the host vehicle (See MARTI, e.g., “…providing the alert but use other speakers to create a privacy zone around a passenger using the masking sound…” of ¶ [0017]-¶ [0018], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); and not output the notification sound for the object that is determined to have no potential for interfering with the host vehicle (See MARTI, e.g., “…the system may provide an audio warning that there is a child playing ten feet away on the driver's side of the vehicle…”, therefore, no notification will be transmitted when there is no potential interfering object, of ¶ [0017]-¶ [0018], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625).

          Consider claim 2:
                   MARTI teaches everything claimed as implemented above in the rejection of claim 1. In addition, MARTI teaches wherein the electronic control unit is configured to move the virtual sound source based on at least one of the detected position of the object and a position of the object which is predicted based on the detected position of the object (See MARTI, e.g., “…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTI in view of TAKAHASHI (US Pub. No.: 2020/0167045 A1: hereinafter: “TAKAHASHI”).
 
          Consider claim 7:
                   MARTI teaches a notification device that notifies a driver of a host vehicle about information of an object around the host vehicle (See MARTI, e.g., “An audio processing system may selectively identify certain environmental sounds and playing back these sounds, or a representation of these sounds, in the vehicle's cabin. The audio processing system may filter the environmental sounds to identify a particular sound that matches an event such as a bouncing ball, squealing tires, footsteps, and the like…” of Abstract, ¶ [0013]-¶ [0014], ¶ [0017]-¶ [0018], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625), the notification device comprising an electronic control unit (e.g., “…The computing device 205 includes a processor 210….” of ¶ [0023], and Fig. 2 elements 205-220) configured to: detect a position of the object (See MARTI, e.g., “…the external environment can be recreated with respect to frequency, amplitude, location, and the like…distance or direction of the event relative to the vehicle…identify a 3D point or location of the event relative to the vehicle…” of ¶ [0034], ¶ [0045], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) and a relative condition of the object with respect to the host vehicle (e.g., “…the footsteps becomes increasingly louder (i.e., the amplitude of the detected sound increases), the audio processing system may determine that the sound event is approaching the vehicle 100…” of ¶ [0017], and Figs. 1 elements 100-120), based on a detection result of an external sensor (See MARTI, e.g., “…To identify sounds of interest or relevant sounds, at block 310, the audio processing module filters the detected audio to isolate and evaluate the various sounds. For example, the ambient sounds may include sounds resulting from weather conditions (e.g., rain), engine noise, a child playing near the car, animals, and the like…” of ¶ [0025]-¶ [0029], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); set a virtual sound source around the driver, based on the detected position of the object (See MARTI, e.g., “…At block 320, the audio processing system plays back the selected audio (e.g., processed audio of the actual event or predetermined sound) into the interior of the vehicle using the speakers…as an alert to the occupant…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625).
                     MARTI further teaches output a notification sound to the driver (See MARTI, e.g., “…the system may provide an audio warning that there is a child playing ten feet away on the driver's side of the vehicle…providing the alert but use other speakers to create a privacy zone around a passenger using the masking sound…” of ¶ [0017]-¶ [0018], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625); output the notification sound such that the driver identifies that the notification sound (See MARTI, e.g., “…the system may provide an audio warning that there is a child playing ten feet away on the driver's side of the vehicle…providing the alert but use other speakers to create a privacy zone around a passenger using the masking sound…” of ¶ [0017]-¶ [0018], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625) in response to the relative condition has come from a direction of the set virtual sound source, based on the set virtual sound source and the relative condition (See MARTI, e.g., “…At block 320, the audio processing system plays back the selected audio (e.g., processed audio of the actual event or predetermined sound) into the interior of the vehicle using the speakers shown in FIGS. 1 and 2 as an alert to the occupant…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625). However, MARTI does not explicitly teach set the object for which notification using the notification sound is not performed, based on an input operation performed by the driver; and not output the notification sound for the object set as the object for which notification using the notification sound is not performed.
                     In an analogous field of endeavor, TAKAHASHI teaches set the object for which notification using the notification sound is not performed, based on an input operation performed by the driver (See TAKAHASHI, e.g., “…The driver can set the actuation timing of a collision alert to any one of “early (namely, relatively early timing),” “middle (namely, intermediate timing)” and “late (namely, relatively late timing)…” of ¶ [0090]-¶ [0091], and Figs. 4, 14 elements 1-9); and not output (e.g., “select the preferentially displayed element in order to display the screen containing the desired setting element. Therefore, the user can easily change the desired set state” of Figs. 4, 14 elements 1-9) the notification sound for the object set as the object for which notification using the notification sound is not performed (See TAKAHASHI, e.g., “…setting item related to the pre-crush safety function is an “actuation (generation) timing of a collision alert.” The driver can set the actuation timing of a collision alert to any one of “early (namely, relatively early timing),” “middle (namely, intermediate timing)” and “late (namely, relatively late timing)…” of ¶ [0090]-¶ [0091], and Figs. 4, 14 elements 1-9).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MARTI, as taught by TAKAHASHI, so as to allowing the driver to easily change the desired set state.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTI in view of Wood et al. (US Pat. No.: 10,065,638 B1: hereinafter: “Wood”).

          Consider claim 6:
                    MARTI teaches everything claimed as implemented above in the rejection of claim 1. In addition, MARTI teaches “…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625. However, MARTI does not explicitly teach wherein the electronic control unit is further configured to further comprising: a light notification unit configured to notify the driver using light; and emit light in response to the relative condition.                                   
                    In an analogous field of endeavor, Wood teaches wherein the electronic control unit (Fig. 1 elements 112, 138) is further configured to further comprising: a light notification unit configured to notify the driver using light (See Wood, e.g., “…display a warning light to operator(s) of the autonomous vehicle…” of Col. 12:11-16, Col. 13:41-48, and Fig. 2 elements 236-240); and emit light in response to the relative condition (See Wood, e.g., “…the motion planning system 124 can create a motion plan 130 by which the vehicle 103 follows a trajectory to avoid the collision…the collision mitigation system can control a human-machine interface system to display a warning light to operator(s) of the autonomous vehicle…” of Col. 12:11-16, Col. 13:41-48, and Fig. 2 elements 236-240).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of MARTI, as taught by Wood, so as to ascertain that the autonomous vehicle can identify an appropriate motion path through knowledge of the surrounding environment to avoid or mitigate collisions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTI in view of TAKAHASHI, and further in view of Wood.

         Consider claim 8:
                    The combination of MARTI, TAKAHASHI teaches everything claimed as implemented above in the rejection of claim 7. In addition, MARTI teaches “…output the sound from the speakers so the original direction of the event, relative to the vehicle, is preserved (e.g., left, right, front, rear, up, etc.)…” of ¶ [0033]-¶ [0034], ¶ [0055]-¶ [0061], and Figs. 1 elements 100-120, Fig. 3 steps 300-320, Fig. 4 steps 400-415, and Fig. 6 steps 600-625. However, the combination of MARTI, TAKAHASHI does not explicitly teach wherein the electronic control unit is further configured to: notify the driver using light; and emit light in response to the relative condition.
                    In an analogous field of endeavor, Wood teaches wherein the electronic control unit (Fig. 1 elements 112, 138) is further configured to: notify the driver using light (See Wood, e.g., “…display a warning light to operator(s) of the autonomous vehicle…” of Col. 12:11-16, Col. 13:41-48, and Fig. 2 elements 236-240); and emit light in response to the relative condition (See Wood, e.g., “…the motion planning system 124 can create a motion plan 130 by which the vehicle 103 follows a trajectory to avoid the collision…the collision mitigation system can control a human-machine interface system to display a warning light to operator(s) of the autonomous vehicle…”  of Col. 12:11-16, Col. 13:41-48, and Fig. 2 elements 236-240).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of MARTI, TAKAHASHI, as taught by Wood, so as to ascertain that the autonomous vehicle can identify an appropriate motion path through knowledge of the surrounding environment to avoid or mitigate collisions.   

Allowable Subject Matter
Claims 9-10 are allowed. The prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the claims 9-10. Therefore, the independent claim 9 is allowed, the claim 10 is also allowed based on their dependency upon the independent claim 9.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Sano et al. (US Pub. No.: 2020/0090518 A1) teaches “An information processing device includes: a memory; and a processor coupled to the memory and configured to: detect an environment around a vehicle which is driven by a driver; generate a hazard list of an object to be a hazard based on the detected environment; detect a gaze of the driver; evaluate a risk regarding driving of the driver for each object included in the hazard list based on a frequency at which the object included in the hazard list is included in a field of view of the driver based on the detected gaze; and output drive assist information corresponding to the object with the evaluated risk that is equal to or larger than a threshold.”

          YOU et al. (US Pat. No.: 2018/0118107 A1) teaches “Disclosed are a vehicle and a control method thereof, and more particularly, a technique for imaging a pedestrian near a vehicle, acquiring location information of the pedestrian in real time, and outputting warning sounds in a direction in which the pedestrian is located on the basis of the acquired location information of the pedestrian. The vehicle includes an imaging device configured to capture an image of a pedestrian and acquire location information of the pedestrian, a controller configured to generate a control signal for outputting warning sounds in a direction in which the pedestrian is located based on the acquired location information of the pedestrian when the pedestrian is located within a predetermined distance from the vehicle, and a speaker array configured to output the warning sounds in the direction in which the pedestrian is located based on the generated control signal.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667